Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 4, 2014

                                       No. 04-14-00305-CV

                       IN THE INTEREST OF S.O.J.P., Et al., Children,

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01294
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        Appellant father J.P. appeals the trial court’s termination of his parental rights.
Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), in which he asserts there are no meritorious issues to raise on appeal. In In re R.R.,
No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.), we
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. In compliance with the procedure set out in Anders,
appellant’s attorney has informed appellant of his right to file his own brief. See Nichols v. State,
954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       If appellant desires to file a pro se brief, he must do so within twenty (20) days from the
date of this order. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court